UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to ss. 240.14a-12 STRIKER OIL & GAS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: Page 1 [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Page 2 STRIKER OIL & GAS, INC 5075 Westheimer, Suite 975 Houston, Texas77056 (713) 402-6700 December , 2008 To Our Shareholders: You are cordially invited to attend the Special Meeting of Shareholders of Striker Oil & Gas to be held at the offices of Brewer & Pritchard PC, 3 Riverway, 18thFloor, Houston, Texas77056, 11:00 A.M., Central Time, Friday, December 19, 2008. Information about the Special Meeting, including matters on which shareholders will act, may be found in the notice of special meeting and proxy statement accompanying this letter.We look forward to greeting in person as many of our shareholders as possible. It is important that your shares be represented and voted at the meeting.Whether or not you plan to attend the Special Meeting, please complete, sign, date, and promptly return the accompanying proxy in the enclosed envelope or by fax to 713-402-6799.Returning the proxy does NOT deprive you of your right to attend the Special Meeting.If you decide to attend the Special Meeting and wish to change your proxy vote, you may do so automatically by voting in person at the meeting.Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to attend and vote in person at the meeting, you must obtain from the record holder a proxy issued in your name. Sincerely yours, Kevan Casey Chief Executive Officer Page 3 STRIKER OIL & GAS, INC 5075 Westheimer, Suite 975 Houston, Texas77056 (713) 402-6700 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS The Special Meeting of Shareholders of Striker Oil & Gas, Inc. will be held at the offices of Brewer & Pritchard PC, 3 Riverway, 18th Floor, Houston, Texas77056, 11:00 A.M., Central Time, Friday, December 19, 2008, for the following purposes: (i) to approve an amendment to the Company’s Articles of Incorporation to implement a reverse stock split of the Company’s common stock, par value $0.001 per share, at a ratio of not less than 1-for-2 and not greater than 1-for-10, with the exact ratio to be set within such range in the discretion of the Board of Directors, without further approval or authorization of shareholders, provided that the Board of Directors determines to effect the reverse stock split and such amendment is filed with the Nevada Secretary of State (if necessary) no later than December 31, 2009; (ii) approve the adoption of the Company’s 2008 Stock Option Plan (the “Plan”) These business items are described more fully in the Proxy Statement accompanying this Notice. Only shareholders who owned our common stock at the close of business on October 22, 2008, can vote at this meeting or any adjournments that may take place.All shareholders are cordially invited to attend the meeting in person.However, to assure your representation at the meeting, you are urged to mark, sign and return the enclosed proxy as promptly as possible in the postage-prepaid envelope for that purpose or by fax at 713-402-6799.Your stock will be voted in accordance with the instructions you have given.Any shareholder attending the meeting may vote in person even if he or she has previously returned a proxy.Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to attend and vote in person at the meeting, you must obtain from the record holder a proxy issued in your name. By Order of the Board of Directors, Kevan Casey Chief Executive Officer Dated: December , Page 4 PLEASE DATE AND SIGN THE ENCLOSED PROXY AND RETURN IT AT YOUR EARLIEST CONVENIENCE IN THE ENCLOSED ENVELOPE OR BY FAX AT
